                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          Dennis Hamilton,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:20-cv-00240-MR
                                      )
                 vs.                  )
                                      )
            Todd E. Ishee             )
            FNU Newton                )
           Robert T. Barker           )
            FNU Mitchell              )
            FNU Thomas,               )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 30, 2021 Order.

                                               June 30, 2021
